Citation Nr: 0215270	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  94-42 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Douglas A. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1966 to July 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In a September 1997 decision, the Board found that evidence 
which was new and material to the heart condition claim had 
been submitted, and the veteran's claim was reopened and 
remanded to the RO for additional factual and procedural 
development and a de novo review.  Following these 
developments, the RO denied the veteran's reopened claim on 
the merits in a May 1999 decision.  The case was returned to 
the Board in August 1999, but was again remanded to the RO to 
address a defect in the evidence due to the RO's failure to 
fully comply with the Board's instructions in its September 
1997 remand (see Stegall v. West, 11 Vet. App. 268 (1998)).  
Following the correction of this defect, the RO again 
confirmed the denial of the claim for service connection for 
a heart condition in a December 1999 decision.  The case was 
returned to the Board in March 2000, and in May 2000, the 
Board denied the veteran's claim.  The veteran appealed the 
denial to The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court"), and in 
an April 2001 Order, the Court vacated the Board decision, 
and remanded the claim for consideration under the newly 
enacted Veteran Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A heart condition (to include mitral valve prolapse, 
coronary artery disease, congestive heart failure, 
hypertension and atrial fibrillation) was not present in 
service or for many years after service and was not caused by 
any in-service incident.


CONCLUSION OF LAW

A heart condition (to include mitral valve prolapse, coronary 
artery disease, congestive heart failure, hypertension and 
atrial fibrillation) was not incurred in or aggravated by 
service, nor may cardiovascular disease be presumed to have 
been incurred during military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113 5103A, 5107(b) (West 1991 & Supp. 
2002; 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD 214 Form shows that she served on active 
duty with the U.S. Air Force Reserve, and that she was a 
commissioned officer who served as a medical nurse.

The veteran's service medical records show that on service 
entrance examination in August 1965, her cardiovascular 
system and chest X-rays were normal and her blood pressure 
was 114/71 (diastolic/systolic in millimeters of mercury 
(mmHg)) sitting, 112/74 recumbent, and 106/72 standing.  On 
her medical history report, she denied having any history of 
rheumatic fever, pain or pressure in the chest, palpitation 
or pounding in the heart, or high or low blood pressure.  An 
August 1966 examination and report of medical history were 
similarly negative for any indication of heart problems.  Her 
blood pressure was 124/68 sitting, 114/66 recumbent, and 
128/66 standing.  The veteran's August 1966 
electrocardiographic (ECG) report was normal. The veteran's 
April 1969 report of medical examination prior to separation 
noted that the veteran's heart was normal in thrust, size, 
rhythm, and sounds.  Her blood pressure was 110/74 sitting, 
108/72 recumbent, and 112/76 standing.  The veteran's 
February 1973 report of medical examination for enlistment 
into the reserves indicated that the veteran's heart was 
normal.  Her sitting blood pressure was 100/68.  On her 
report of medical history she noted no history of rheumatic 
fever, pain or pressure in the chest, palpitation or pounding 
of the heart, heart trouble, or high or low blood pressure. 

A letter from Brian A. O'Neill, M.D., noted that the veteran 
was seen on three occasions from August 1974 through November 
1974 with complaints of chest pains. The physician noted that 
her condition was diagnosed as Barlow's Syndrome (mitral 
valve prolapse), and that she was referred to Dr. Lamar H. 
Ochs for consultation.

In an undated statement, the veteran reported that she 
started having chest pains in September and October 1969.  
She noted that she went to base doctors who prescribed 
medication and performed numerous tests which all proved 
negative. The veteran asserted that she tried to see the base 
cardiologist five times without success.  She stated that 
during an emergency she saw an orthopedist who arranged an 
appointment with the base cardiologist the next day.  She 
reported that she stopped going to the base doctors and 
started taking Nitroglycerin on her own when the base doctors 
told her that if the pain persisted it would be necessary to 
do a cardiac catheterization.  The veteran stated that she 
saw a private cardiologist, Dr. Dexhemier of Belleville, 
Illinois, in the late summer or fall of 1972.  She noted that 
he prescribed Librax, that the tests were negative, and that 
the pain persisted.  The veteran reported that she saw Dr. 
Brian O'Neill in July 1974 and that he noted her personal 
account of her history of symptoms as beginning in 1969 and 
which included chest pain at any time and tiredness.  She was 
referred to cardiologist Dr. Lamar H. Ochs who diagnosed 
click-murmur syndrome. The veteran reported that tests 
confirmed the diagnosis: prolapsed mitral valve leaflet, or 
click-murmur syndrome, or Barlow's Syndrome.  According to 
the veteran, Dr. Ochs expressed amazement that with all of 
her symptoms the Air Force had not picked up the veteran's 
Barlow's Syndrome.

In an undated letter, private physician Joseph P. Dunn, M.D. 
indicated that he recently received the veteran's medical 
records and that she was about to become his patient.  Dr. 
Dunn noted that the veteran had apparently been discharged 
from service with a disabling heart condition.  He reported 
that although the veteran first began to have chest pain in 
1969, Barlow's Syndrome was not diagnosed until 1974.  The 
physician noted that medical reports were available from 
Doctors O'Neill, Ochs, and Butler.

In a December 1975 report, private physician William L. 
Underhill, M.D., noted that the veteran gave a history of 
chest pain since 1969, which was atypical for angina pectoris 
and was well located in the left precordial area and sharp in 
nature.  She was reportedly treated in various ways from that 
date until 1974 at which time the diagnosis of systolic click 
syndrome was made based on clinical examination. On 
examination, Dr. Underhill noted that the veteran's first and 
second heart sounds were of normal quality with no 
significant splitting of the second sound.  A very late 
systolic clicking sound was heard.  The physician commented 
that it was impossible to make a diagnosis of significant 
heart disease.  Mitral prolapse syndrome was suggested but 
not definite.  He stated that the veteran would be scheduled 
for testing.  Private medical records show that the veteran 
underwent testing in December 1975 at the Hamot Medical 
Center.  A summary of a heart catheterization showed that the 
veteran underwent a normal left and right heart 
catheterization and normal coronary arteriograms.  It was 
noted that she had minimal changes suggesting prolapse of the 
mitral valve which were not unequivocal.  The report from an 
exercise stress test revealed that the veteran's heart rate, 
blood pressure, and rhythm conduction were normal.  The 
interpretation was normal exercise test.  A 1976 
echocardiogram report stated that the veteran continued to 
show some evidence of mitral valve prolapse although the 
abnormal motion was minimal at best.

In a March 1977 letter, Dr. Dunn stated that he saw the 
veteran in May 1975 for complaints of chest pain with 
exertion and sometimes while at rest.  According to the 
veteran, she had this problem since 1969.  The physician 
reported that on examination he was able to detect a systolic 
click S2.  He also reported that a September 1975 EKG was 
normal.

A December 1977 medical report shows that the veteran was 
hospitalized and a diagnosis of mitral valve prolapse was 
reconfirmed.

A December 1977 VA medical report shows that the veteran had 
complaints of chest pains, and was diagnosed with functional 
heart syndrome.  According to the report, the veteran was 
studied by Dr. Underhill, who had had found a minimally 
prolapsed mitral valve but no real heart disease.

A July 1988 discharge summary showed that the veteran was 
admitted to a VA hospital with nausea and vomiting which were 
thought to be due to a reaction to medication.  Prior medical 
history noted that the veteran had a coronary artery bypass 
graft in 1986.  A very significant family history for heart 
disease was reported.  On physical examination, the veteran's 
heart was regular with no murmurs appreciated.  The admitting 
diagnosis was uncontrolled hypertension with adverse reaction 
to Tonocard.  Chest X-ray showed fluid in the fissure 
consistent with congestive heart failure.  Medication was 
provided.  The final diagnoses included acute subendocardial 
myocardial infarction, congestive heart failure, hypertension 
now controlled, and hyponatremia probably secondary to 
diuretics.

A November 1988 letter from Raineldo C. Saquin, M.D., 
indicated that the veteran was totally disabled due to mitral 
valve prolapse in 1969, followed by triple coronary by-pass 
in May 1986.  The diagnoses presented were arteriosclerotic 
coronary heart disease with congestive heart failure, cardiac 
arrhythmia, and hypertension.

On VA examination in February 1989, the veteran reported that 
she experienced chest pains while on active duty which 
continued without diagnosis until 1973, at which time a 
prolapsed mitral valve was diagnosed.  An extensive history 
of heart problems was noted to include previous bypass, 
previous and present hypertension, previous chest pain, 
previous congestive failure, mitral prolapse, and occasional 
ankle edema.  A cardiology consultation revealed that the 
veteran began to have chest pain in 1969 and was diagnosed 
with a prolapsed mitral valve in 1973.  Cardiac 
catheterization in 1975 confirmed this diagnosis and the 
veteran developed hypertension.  Bypass surgery in 1986 was 
noted.  The current diagnosis was cardiac infarction.

A May 1989 VA discharge summary indicated that the veteran 
was admitted with complaints of shortness of breath and a 
long history of arteriosclerotic heart disease, status post 
coronary artery bypass surgery, and atrial fibrillation.  
Physical examination revealed that the veteran had atrial 
fibrillation with a soft mid-systolic murmur and click.  The 
echocardiogram showed an enlarged left ventricle with 
ejection fraction of 40 percent with mitral valve prolapse.  
Medication was provided and the veteran improved to the point 
where there was no further ectopic activity and she was 
totally free from significant dyspnea.

In September 1992, the veteran submitted a statement in 
support of her claim for service connection for a heart 
condition.  She noted that she had chest pains during service 
which were of the type and location that was indicative of a 
prolapsed mitral valve. With her statement, the veteran 
submitted four written statements from colleagues indicating 
that she had chest pains as early as 1970.  In these written 
statements, the witnesses reported that they worked with the 
veteran when she was a practicing nurse.  In three of these 
statements, the writers did not identify themselves as 
registered medical professionals.  In the remaining 
statement, the witness signed her name and added the suffix 
initial "N.A." after her signature, thus indicating that 
she possessed a medical title of some sort (i.e., a Nurse 
Anesthetist, nurse's assistant, or nurse aide.)

In March 1993, the veteran submitted copies of her service 
medical records which were dated in October and November 1969 
and which were not associated with the collection of service 
medical records previously described.  An October 1969 record 
noted that the veteran was seen with complaints of left 
anterior chest pain reaching down the left arm.  A strong 
family history for heart disease was noted.  The chest pain 
reportedly lasted for up to an hour and was not associated 
with exertion.  No shortness of breath or diaphoresis was 
reported.  On examination, some chest wall tenderness was 
noted under the left breast.  An EKG was reportedly normal 
and the impression was probable chest wall pain.  Valium was 
prescribed.  A late October service medical record revealed 
that the veteran was still having chest pain which was 
characterized as severe.  The treatment plan included a 
double "Masters" and spine films.  In November 1969, pain 
was reported twice.  The records show that the spine and 
Masters tests were negative and that her use of Darvon had 
helped to relieve her chest pain.  A second November 1969 
report shows that the veteran continued to have chest pain of 
undetermined etiology.  According to the medical records, the 
veteran had chest pains for four weeks in late November which 
had increased that day.  The treating physician noted that 
this was a complicated problem, and that the intended course 
was to refer the veteran to another physician the next day.  
Another late November record referred to a dictated 
consultation note which was not on file.

In May 1993, additional service medical records were added to 
the claims file. Records that were relevant to the issue at 
hand and not previously described included a February 1969 
EKG record, the summary of which was within normal limits.  
An October 1969 EKG report was also normal.  The summary of a 
November 1969 EKG record showed normal results on 
electrocardiogram and double masters.  A December 1969 X-ray 
of the chest was normal.

During a March 1994 RO hearing, the veteran reported that in 
1969 she developed chest pains while watching television.  
She stated that she went for consultation with a cardiologist 
who informed her that if her chest pain continued she would 
have to have a cardiac catheterization.  She stated that she 
did not return because she did not feel comfortable with 
submitting to a cardiac catheterization, as she had no 
confidence in the medical technology and surgical protocols 
for such a procedure which were in use during that time in 
the late 1960's.  She stated that thereafter, she began to 
seek out civilian doctors for treatment of her chest pains.  
The veteran reported that her chest pain continued and that 
she saw numerous physicians until 1973, at which time she was 
diagnosed with mitral valve prolapse.  The veteran stated 
that in 1989 she underwent a triple bypass procedure.

A March 1994 VA examination noted that the veteran reported a 
history of chest pain, heart fluttering and skipping beats in 
1969.  The examination showed that she currently had chest 
pain, shortness of breath, skipping beats, and atypical 
fibrillation.  Objective findings included a mid-late 
systolic click.  An ECG report was noted to be abnormal with 
normal sinus rhythm and ST and T wave abnormalities that 
could be inferior ischemia or anterolateral ischemia. The 
veteran's blood pressure was 160/60 and a chest X-ray showed 
no active cardiopulmonary disease.  A stress test revealed 
mild mitral valve prolapse with minimal mitral regurgitation.  
The diagnosis was mitral valve prolapse.

After a May 1994 VA outpatient treatment check up, the 
impression included mitral valve prolapse and moderate 
hypertension. The examiner noted that mitral valve prolapse 
is a congenital abnormality missed during the veteran's 
physical.

In a December 1994 statement, the veteran restated her 
assertion that her in-service chest pain marked the onset of 
her heart condition.  She reported that she saw a private 
cardiologist while in service and subsequent to service, but 
explained that the records of these private cardiological 
treatments were not obtainable for inclusion in the file 
because the cardiologist had died and the records of her 
treatment were destroyed.  She asserted that she first filed 
for service connection in 1973 and that it was her opinion 
that VA should have advised her to secure those records at 
that time, when the opportunity to do so existed.

The report of an October 1997 VA cardiovascular examination 
shows that the veteran complained of shortness of breath 
after walking short distances at a regular pace, three-pillow 
orthopnea (but no paroxysmal nocturnal dyspnea), marked 
fatigue and chest pain, with a reported history of chest pain 
dating back to 1969.  The chest pain was localized over her 
left chest wall and was described by her as being very sharp 
and brief in duration.  The chest pain occurred at any time, 
day or night, regardless of stress activities and varied in 
frequency.  She reported having a history of angina and 
coronary artery bypass surgery in 1986, with subsequent 
diagnoses and treatment for congestive heart failure, 
subendocardial myocardial infarct and atrial fibrillation.  
The congestive heart failure was controlled with medication.  
Chest X-rays revealed normal heart size and clear lungs, with 
midline sternal sutures and evidence of prior cardiac 
surgery.  The radiographic impression was no pleural effusion 
or other focal lesion, prior open heart surgery and normal 
postoperative appearance.  Following examination, she was 
diagnosed with prolapsed mitral valve with nonspecific chest 
pain which could be associated with, but not caused by 
prolapsed mitral valve.  The veteran was also diagnosed with 
ischemic heart disease which appeared to have been 
compensated except for fatigue and shortness of breath.  The 
examiner commented that the veteran appeared to be in a 
decreased level of functionality, but she was able to perform 
her daily activities on a slower energetic expenditure.  She 
reported that she had been employed as a nurse and now worked 
as an auxiliary in the local library, though she was unable 
to carry more than one or two volumes at once.

A private medical examination report, dated in October 1997 
from Titusville Area Hospital, shows that the veteran 
underwent a thallium stress test.  The test results produced 
a diagnostic impression of exercise-induced ischemia, 
septally, which the examiner rated as a 2 in severity on a 
clinical scale of 1 to 10.  The study was otherwise normal.

VA medical reports, dated from 1989 to 1991, were received by 
VA in October 1997.  These record reflect the veteran's prior 
medical history as previously discussed.

Private medical records, dated from 1988 to 1998, were 
received by VA in November 1998 and December 1998.  These 
record reflect the veteran's prior medical history as 
previously discussed, and also show that in July 1998 she 
underwent an angioplasty procedure.  Also, on several 
occasions in 1998, she was treated for atrial fibrillation 
and angina.

VA medical records, dated from 1998 to 1999, show that during 
this period the veteran was treated on several occasions for 
her cardiological complaints, including shortness of breath.  
Her diagnoses included coronary artery disease, status-post 
myocardial infarction, coronary artery bypass grafting and 
percutaneous transluminal coronary angioplasty, chronic 
obstructive pulmonary disease, longstanding hypertension, 
unstable angina, mitral valve prolapse, atrial fibrillation, 
hyperlipidemia, and mild congestive heart failure.  An 
October 1998 echocardiogram shows that she moderate mitral 
regurgitation, normal sinus rhythm with frequent episodes of 
bradycardia, frequent premature ventricular contractions with 
long episodes of bigeminy, and normal cardiac function with 
no wall motion abnormality.  In July 1999, an ECG study was 
performed on the veteran which revealed a normal sinus rhythm 
and normal ECG.  However, 6 days after this ECG, a second ECG 
was performed in July 1999 which revealed an abnormal ECG 
with wave abnormalities indicative of inferior ischemia and 
anterolateral ischemia.  In September 1999, she experienced 
another myocardial infarction which was treated with 
angioplasty.  

Private medical and hospitalization reports from Titusville 
Area Hospital and Hamot Medical Center show that in September 
1999, the veteran was treated with angioplasty for an acute 
inferior-posterior myocardial infarction.  The reports also 
show that she had diagnoses of native coronary artery disease 
with a normal left main coronary artery, total occlusion in 
the mid left anterior descending coronary artery, severe 
diffuse disease in the proximal circumflex, with occlusion 
after the small first marginal branch, and total occlusion, 
prominally, of the dominant right coronary artery.  She was 
also diagnosed as status post coronary artery bypass grafting 
times three, moderate left ventricle dysfunction (ejection 
fraction 35 percent with inferior wall near akinesis), post-
infarction angina, and a successful percutaneous transluminal 
coronary angioplasty of the subtotal lesion of the distal 
anastomosis of the vein graft to the right, with about 20 to 
30 percent residual stenosis.  

The report of a November 1999 VA cardiology consultation and 
examination, made pursuant to the prior Board remands of 
September 1997 and September 1999, shows that the examiner 
noted that the veteran had a history of chest pains dating 
back to military service in 1969, and a diagnosis of mitral 
valve prolapse in 1973 which, however, appeared to have been 
based solely on clinical examination in which a systolic 
click was noted on auscultation.  In 1975, the veteran 
underwent an extensive cardiac evaluation which showed normal 
results on stress testing and a 2-dimensional 
echocardiography indicating a slight posterior motion of the 
posterior leaflet during systole which was felt to have been 
suggestive, but not diagnostic of mitral valve prolapse.  
Cardiac catheterization in 1975 revealed normal coronary 
arteries with minimal changes suggesting prolapse of the 
mitral valve, though these findings were noted to have not 
been unequivocal.  In 1986, her cardiac condition began its 
decline when she developed angina pectoris and subsequently 
was diagnosed with coronary artery disease and hypertension, 
for which she underwent triple coronary artery bypass 
surgery.  In 1989, she developed arrhythmias in the form of 
atrial fibrillation and premature ventricular contractions.  
Also, in May 1989, she was treated for congestive heart 
failure and a non-Q-wave myocardial infarction.  An 
echocardiogram at that time showed mitral valve prolapse with 
no mitral regurgitation.  In 1991, she stopped working due to 
unstable angina.  She continued to have chest pain problems 
and underwent a percutaneous transluminal coronary 
angioplasty in 1998.  Her cardiac risk factors included 
hypertension, hyperlipidemia, a family history of coronary 
artery disease and a longstanding smoking habit of 30 years 
duration, with a tobacco consumption of 1 to 1 1/2 packs of 
cigarettes per day.

Following examination, the physician presented the following 
diagnostic impressions and commentary:

1.  Probable mitral valve prolapse, based on the 
veteran's medical history and examination 
findings.  However, in the examiner's opinion, the 
evidence was far from definitive with most of the 
tests being suggestive but not conclusive.  If 
mitral valve prolapse was present, it was mild in 
severity.  Because of the uncertainty of the 
medical evidence, the precise onset of the 
condition in relation to her period of active duty 
could not be established.  The examiner also 
stated that he was unable to state, indisputably, 
that the chest pains she experienced during 
military service were due to mitral valve prolapse 
because this was a condition which is associated 
with a variety of nonspecific symptoms, including 
chest pain, and establishing a firm diagnosis was 
frequently very difficult.  The examiner commented 
that the severity of her symptoms appeared to be 
out of proportion to the objective degree of her 
mitral valve prolapse, and that if she, in fact, 
has mitral valve prolapse it is not related to her 
coronary artery disease, which had developed later 
in her life.  The examiner stated that while 
coronary artery disease could cause mitral valve 
prolapse, the reverse was not true.  

2.  Coronary artery disease, which the examiner 
ruled out as having had its onset during the 
veteran's active service due to the objective 
evidence showing that her coronary arteries were 
normal on coronary angiography in 1975.  The 
examiner further stated that the premature and 
aggressive nature of her coronary artery disease 
was most likely due to the presence of multiple 
cardiac risk factors, including a longstanding 
history of smoking and a strong family history of 
coronary artery disease.

3.  Congestive heart failure, which the examiner 
concluded was probably related to the development 
of coronary artery disease and therefore had its 
onset after the veteran's period of active duty.

4.  Hypertension, which the examiner noted to have 
been diagnosed well after the veteran's period of 
active duty.

5.  Atrial fibrillation, which the examiner noted 
to have been diagnosed after the veteran's period 
of active duty.


In May 2002, the veteran was examined by VA.  The examiner 
stated that he had reviewed the entire records given to him, 
including the service records, and the veteran's previous 
compensation examinations.  It was stated that he had 
personally interviewed and examined the veteran.  The 
veteran's medical history was documented.  On examination, 
the veteran's blood pressure was 160/70.   There were no 
bruits, and the veteran had a normal Sl and S2. The chest was 
clear to auscultation.  The diagnosis was as follows:

1. Mitral valve prolapse:
Patient's history, physical and echocardiographic findings 
are suggestive of mitral valve prolapse.  However its 
severity is at the most mild.  It appears that first time a 
click was documented was in 1974.  Although she had symptoms 
of chest discomfort in 1969 while in service, the cardiac 
examination was normal and no click or murmurs were heard.  
She was actually found to have chest wall tenderness below 
the left breast.  Based on the evidence provided, it is 
unlikely that the symptoms of chest pain she had during 
service were due to mitral valve prolapse.  It is more likely 
that the symptoms were musculoskeletal in origin.  Patients 
with mitral valve prolapse can have symptoms of chest 
discomfort.  However, chest pains are not specific for mitral 
valve prolapse.  There can be multiple other causes for a 
patient to have chest discomfort.  

2. Coronary artery disease:
Patient has significant coronary artery disease for which she 
has undergone bypass surgery and angioplasty.  Since she had 
normal coronary angiography in 1975, the onset of this 
condition was not during service.

3. Atrial Fibrillation:
The atrial fibrillation was first diagnosed in 1989 and 
therefore has no connection to her active duty.

4. Hypertension:
The onset of hypertension was also well after she was 
discharged from the active duty. Currently it is controlled 
with medications.

5. Congestive heart failure:
Is most likely related to coronary artery disease and rapid 
atrial fibrillation both of which started well after she was 
discharged from the active duty.


II. Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate her 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In an April 
2000 brief on appeal, the veteran's representative contended 
that the November 1999 VA cardiology consultation and 
examination was inadequate because there was no express 
indication in the report that the examining cardiologist had 
actually reviewed the veteran's claims file, pursuant to the 
instructions of the Board's September 1997 and 1999 remands.  
The representative requested that the case be remanded for 
compliance, as prescribed by the U.S. Court of Appeals for 
Veterans Claims in Stegall v. West, 11 Vet. App. 268 (1998).  
In addressing this contention, the Board notes that the file 
contains an October 1999 consultation sheet which 
specifically stated a copy of the September 1999 Board remand 
and the veteran's claims file would be made available to the 
VA cardiologist for review in preparation for the veteran's 
medical examination.  The Board also notes that the 
cardiologist who drafted the November 1999 VA examination had 
thoroughly discussed the veteran's relevant medical history 
in his report.  This demonstrates adequate compliance with 
the Board's remand instructions.  In any event, in May 2002, 
the veteran was re-examined by VA, and the examiner expressly 
stated that the veteran's records had been reviewed.   

In addition, in March 2002, the Board contacted the veteran 
and notified her of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what she could do to help with her claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and her accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2002).  Certain chronic disabilities, such as 
a cardiovascular disability, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 1113; 38 C.F.R. §§ 3.307, 3.309.  The regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for complaints of chest pain in 
service will permit service connection for heart disease, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

The veteran's service medical records show that, 
notwithstanding the veteran's treatments for chest pain 
complaints during service in October and November 1969, her 
cardiovascular system was normal throughout her period of 
active duty from January 1966 to July 1970.  No elevated 
blood pressure readings were obtained on any military service 
examination.  EKG studies which were conducted in 1969, and 
chest X-rays of her heart in service, were all normal.  No 
cardiovascular abnormalities were noted on her separation 
examination, and even her reserve enlistment examination in 
February 1973, over two years after her separation from 
active duty, showed normal findings on cardiovascular 
evaluation.

According to the medical records associated with the file, 
the veteran's extensive history of heart-related problems 
began, as far as could be objectively determined, in 1974 
when she was first diagnosed with Barlow's Syndrome (mitral 
valve prolapse).  Thereafter, over time she developed 
cardiovascular disease which continues to disable her all the 
way to the present.  The file contains extensive medical 
records of her treatment for cardiovascular disease and 
diagnoses of mitral valve prolapse which some physicians, and 
also a witness who signed her name with an "N.A." and thus 
may possess some medical accreditation, have obliquely 
associated with the veteran's period of active duty.  
However, the definitive VA cardiologist's examinations of 
November 1999 and May 2002 show that the examiners had 
reviewed all of the aforementioned records and had reconciled 
them in their diagnoses and commentaries.  The Board accords 
great probative weight on the determinations of these 
cardiologists, owing to the physicians' expertise, 
credentials, and because the physicians had the benefit of 
seeing the entire history of the veteran's medical treatment 
for heart disease prior to examining her.  Ultimately, the 
cardiologists ruled out her diagnoses of coronary artery 
disease, congestive heart failure, hypertension and atrial 
fibrillation as having any relationship to her military 
service, as they were first manifest years after her 
separation from active duty.  Thus, to the extent that the 
veteran claims entitlement to service connection for a heart 
condition manifested as coronary artery disease, congestive 
heart failure, hypertension and atrial fibrillation, the 
medical evidence is against a finding that these diagnoses 
had their onset, either directly or presumptively, during her 
period of active duty and therefore her claim must be denied.

To the extent that the veteran claims entitlement to service 
connection for mitral valve prolapse (also shown as Barlow's 
Syndrome), the record shows that the VA cardiologists in 
November 1999 and in May 2002 had some question as to whether 
the veteran in fact had a genuine diagnosis of this 
condition.  The 1999 cardiologist was also unable to state 
with any certainty whether or not mitral valve prolapse had 
its onset during her period of military service.  The 
cardiologist commented, however, that her prolapsed mitral 
valve was only mild in severity and that the subjective 
severity of her chest pain symptoms seemed out of proportion 
to this objective assessment.  The examiner also stated that 
mitral valve prolapse could not cause coronary artery 
disease.  The May 2002 examiner stated that it was unlikely 
that the chest pains in service were due to mitral valve 
prolapse, and that the pain was more likely musculoskeletal 
in origin.  

In addition, the VA physicians reviewed all of the veteran's 
medical records, examined the veteran, and rendered an 
opinion that the veteran's cardiac complaints were not 
related to service.  Rationale was provided for the findings 
reported.  

The written statements of three of the four veteran's 
witnesses who did not identify themselves as medical 
professionals and who allege that they saw the veteran 
experience chest pains and discomfort as early as 1970 are 
credible to the extent that they are competent to report 
what they observed in 1970.  However, to the extent that 
they may allege that these observed symptoms were 
manifestations of a heart condition, they are entitled to no 
probative value as medical evidence because these witnesses, 
as far as can be determined, do not possess the requisite 
medical training and expertise to make medical diagnoses 
based upon their observations.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The Board notes that the veteran is a trained medical 
professional who served in the capacity of a nurse during her 
period of active duty.  In the case of Pond v. West, 12 Vet. 
App. 341 (1999), the Court held that proper appellate review 
required discussion of the medical opinion of the appellant 
where the facts show the appellant to be a duly trained and 
licensed medical professional, as such a person is competent 
to provide medical nexus evidence.  This is not meant to 
preclude consideration of the personal interest the 
appellant-expert has in her own case, weighing the probative 
value of her possibly less-than-objective opinions with 
regards to the merits of her own claim, but her opinion, in 
its professional context, may not simply be ignored as would 
be the case had she been a layperson.  The Court held that 
failure to discuss such an opinion constituted error.   To 
the extent that the veteran expresses her own medical opinion 
regarding the etiology of her current heart disease, and 
asserts that the chest pains she experienced during service 
were active manifestations of mitral valve prolapse, the 
Board finds that the probative value of her statements as 
supportive medical evidence are far outweighed by the 
determinations of the VA cardiologists of November 1999, and 
May 2002, owing to their greater level of medical training 
and specialization in cardiovascular medicine coupled with 
their objective and through review of the veteran's medical 
record.  

In view of the VA cardiologists' conclusions as presented in 
the November 1999 examination report, and on the May 2002 
report, and because the veteran's service medical records do 
not show a diagnosis of mitral valve prolapse at any time 
during active duty, the Board finds that the majority of the 
objective medical evidence is against the veteran's claim of 
service connection for a heart condition, to the extent that 
she claims it as mitral valve prolapse.  Because the evidence 
in this case is not in relative equipoise with regard to this 
aspect of her claim, the benefit-of-the-doubt doctrine does 
not apply, and service connection for mitral valve prolapse 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a heart condition is denied.



		
	F. JUDGE FLOWERS
Member, Board of Veterans Appeals

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

